     Case: 1:17-cr-00417 Document #: 55 Filed: 10/12/18 Page 1 of 1 PageID #:143

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:17−cr−00417
                                                         Honorable Michael T. Mason
Austin Jones
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 12, 2018:


        MINUTE entry before the Honorable Michael T. Mason:Status hearing held on
10/12/18 as to Austin Jones (1). As stated in open court, the Order Setting Conditions of
Release is amended to reflect that defendant is removed from Home Incarceration and
placed on Home Detention with Location Monitoring. This will allow Pretrial Services to
approve the defendant to seek employment and possibly work only in jobs that are
approved by Pretrial Services. Furthermore, defendant, Austin Jones (1) is directed to
refrain from any contact with any person under the age of 18 years of age. Status hearing
set for 10/25/2018 at 03:00 p.m.in courtroom 2266. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
